ON REHEARING
ORDER
On June 29, 1983, this court granted a rehearing in this matter. We are now aware that Martin Exploration Company filed a petition for Voluntary Reorganization (11 U.S.C. § 1101 et seq.) on July 16, 1982, and that Kenneth G. Martin filed a petition for Voluntary Reorganization on August 27, 1982.1 Pursuant to 11 U.S.C. 362(a), a stay order automatically goes into effect upon the filing of such petitions. This court recognizes the stay order and will take no further action in these proceedings until authorized to do so by the Bankruptcy Court. Assoc. of St. Croix Condominium Owners v. St. Croix Hotel Corp., 682 F.2d 446 (3rd Cir.1982). The Clerk of this Court is directed to transmit a certified copy of this order to Judge Thomas M. Brahney, III, United States Bankruptcy Judge, Eastern District of Louisiana, 500 Camp Street, New Orleans, Louisiana 70130.

. Chevron U.S.A., Inc. v. Martin Exploration Company, et al, 432 So.2d 886 (La.App. 1st Cir.1983).